FROST, J.
Heard on plaintiffs motion for new trial after verdict for the defendants.
This is an action brought to recover for damage done to an automobile which was in collision with a machine owned by the defendant, Patrick J. Nolan, between twelve o’clock midnight and one o’clock in the morning of March 10, 1932.
Plaintiff’s son, John Gentile, was driving his father’s machine along Wood av.enue in the City of Woon-socket. He intended to turn to his left into Diamond Hill Road, cross that highway and then turn to his right into Bellingham Road. Apparently both Wood avenue and Belling-ham Road come into Diamond Hill Road but not directly opposite each other. Gentile looked to his left, saw a car coming toward him on Diamond Hill Road, at a fast rate of speedwhich he described as being from 40 to 50 miles an hour. He came to a dead stop and then started ahead. He also testified that when he came out of Wood avenue, Nolan’s car was 100 to 150 feet away. His machine was struck on the left rear wheel.
There is a question whether on Gentile’s own testimony the case of Correia vs. Cambra (1931), 51 R. I. 472, does not apply, but assuming that there was here the question of the last clear chance, there was an issue of fact on the distance that Nolan’s car was away when the driver had notice that Gentile was not waiting but was attempting to cross Diamond Hill Road before he passed. Joseph F. Nolan testified that he was a little more than 50 feet away when Gentile was on Wood avenue.
This question of fact was clearly one for the jury and the jury decided it in favor of the defendants. The Court cannot say, upon all the testimony, that the verdict was against the weight of the evidence. The verdict does substantial justice between the parties and plaintiff’s motion is therefore denied.